      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 1 of 44




 1   Matthew K. Bishop, applicant for pro hac vice
     Montana Bar No. 9968
 2
     Western Environmental Law Center
 3   103 Reeder’s Alley
     Helena, Montana 59601
 4
     Tel: 406-324-8011
 5   bishop@westernlaw.org
 6
     Kelly E. Nokes, applicant for pro hac vice
 7   Montana Bar No. 39465862
 8   Western Environmental Law Center
     208 Paseo del Pueblo Sur, No. 602
 9   Taos, New Mexico 87571
10   Tel: 575-613-8051
     nokes@westernlaw.org
11
12
                   IN THE UNITED STATES DISTRICT COURT
13                     FOR THE DISTRICT OF ARIZONA
14
15   The National Trust for Historic              No.
16   Preservation, a non-profit organization;
     The Wilderness Society, a non-profit
17   organization; and the Sierra Club, a         COMPLAINT
18   non-profit organization,

             Plaintiffs,
19
20
            vs.
21
22   David Bernhardt, as Secretary of the
     Department of the Interior; the United
23
     States Department of the Interior, a
24   federal department; Raymond Suazo,
25   Arizona State Director of the Bureau of
     Land Management; and the Bureau of
26   Land Management, a federal agency,
27
             Federal Defendants.
28
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 2 of 44




 1
                                    INTRODUCTION
 2
           1. The National Trust for Historic Preservation, The Wilderness
 3
 4   Society, and the Sierra Club (collectively “Plaintiffs”), bring this civil action

 5   for declaratory and injunctive relief against the above-named Federal
 6
     Defendants (the “Bureau of Land Management” or “BLM”) under the
 7
 8   Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq., for violations of
 9   Presidential Proclamation 7397, 66 Fed. Reg. 7354 (Jan. 22, 2001), the
10
     Federal Land Policy and Management Act (“FLPMA”), 43 U.S.C. § 1701 et
11
12   seq., the National Historic Preservation Act (“NHPA”), 54 U.S.C. §§ 306102,
13
     306108; 36 C.F.R. Part 800, and the National Environmental Policy Act
14
15   (“NEPA”), 42 U.S.C. § 4321 et seq.

16         2. This case challenges BLM’s March, 2018 decision to allow
17
     widespread recreational target shooting throughout the Sonoran Desert
18
19   National Monument (“Monument”). The Monument was set aside and

20   protected in 2001 as a “magnificent example of untrammeled Sonoran desert
21
     landscape” home to an “extraordinary array of biological, scientific, and
22
23   historic resources.” 66 Fed. Reg. 7354.

24         3. This Court previously found BLM’s decision to allow target shooting
25
     in 100 percent of the Monument to be arbitrary, capricious, and not in
26
27   accordance with law. See National Trust for Historic Preservation (“National
28

                                               2
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 3 of 44




 1
     Trust I”) v. Suazo, 2015 WL 1432632 (D. Ariz. March 27, 2015). This Court
 2
     remanded the matter back to BLM to re-evaluate its decision and engage in a
 3
 4   new analysis “in light of the shortcomings” identified by the Court. Id. at *14.
 5
           4. On remand, BLM completed a new “re-evaluation” but neglected to
 6
 7   prepare a new analysis, collect new data, or conduct new surveys. Nor did

 8   BLM attempt to supplement, update, or revise its previous target shooting
 9
     analysis. BLM’s new target shooting decision on remand thus suffers from
10
11   many of the same deficiencies identified by this Court in National Trust I.

12   BLM’s authorizes target shooting in roughly 90 percent of the Monument,
13
     including within the area’s iconic saguaro cactus forests, occupied wildlife
14
15   habitat, and areas known to contain high densities of cultural and historic
16   sites. These are areas that BLM’s own staff deemed unsuitable for target
17
     shooting. Damage to the Monument’s objects from target shooting is well
18
19   documented and continues to this day. BLM’s decision also allows target
20
     shooting in areas without proper backstops. These areas were deemed unsafe
21
     for target shooting.
22
23         5. Plaintiffs – three organizations dedicated to protecting, preserving,
24
     and restoring the Monument’s resources – are thus compelled (once again) to
25
26   bring this civil action for declaratory and injunctive relief. BLM’s target

27   shooting decision was made in contravention of BLM’s duty under the
28

                                             3
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 4 of 44




 1
     Proclamation and FLPMA to manage the Monument for the “paramount
 2
     purpose” of protecting its objects and in contravention of the NHPA and
 3
 4   NEPA.
 5
                            JURISDICTION AND VENUE
 6
           6. This Court has jurisdiction over this action under 28 U.S.C. § 1331,
 7
 8   and 5 U.S.C. § 704.
 9         7. This Court has the authority to review BLM’s action(s) complained of
10
     herein and grant the relief requested, under the APA, 5 U.S.C. § 706.
11
12         8. All requirements for judicial review required by the APA are
13
     satisfied. Plaintiffs exhausted any and all administrative remedies provided
14
     by BLM.
15
16         9. The relief sought is authorized by 28 U.S.C. §§ 2201-2202, and 5
17   U.S.C. § 706.
18
           10. Venue is proper in this Court under 28 U.S.C. § 1391(e).
19
           11. Plaintiffs satisfy the minimum requirements for Article III standing
20
     to pursue this civil action. Plaintiffs – including their members, supporters,
21
22   and staff – have suffered and continue to suffer injuries to their interests in

23   using the Monument and protecting and preserving the Monument’s objects.
24   These injures are caused, in part, by BLM’s target shooting decision. A
25
     favorable ruling from this Court will redress Plaintiffs’ injuries. There is a
26
     present and actual controversy between the Parties.
27
28

                                             4
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 5 of 44




 1
                                        PARTIES
 2
           12. Plaintiff, THE NATIONAL TRUST FOR HISTORIC
 3
     PRESERVATION IN THE UNITED STATES (“National Trust”), is a non-
 4
 5   profit organization chartered by Congress in 1949 for the purpose of

 6   furthering the historic preservation policy of the United States and
 7   facilitating public participation in the preservation of our nation’s heritage.
 8   54 U.S.C. § 312102. By statute, the Chairman of the National Trust is a
 9
     member of the Advisory Council on Historic Preservation, an independent
10
     federal agency whose duties include implementation and enforcement of
11
12   Section 106 of the National Historic Preservation Act. Id. § 304101(a)(8). The

13   National Trust has long advocated for the preservation of historic and
14   cultural resources on federal public lands, including National Monuments.
15   The National Trust is headquartered in Washington, D.C., and has field
16
     offices located throughout the country. The National Trust has more than a
17
     million members and supporters.
18
           13. Plaintiff, THE WILDERNESS SOCIETY, is a national non-profit
19
20   organization that works to deliver to future generations an unspoiled legacy

21   of wild places, with all the precious values they hold: biological diversity;
22   clean air and water; towering forests, rushing rivers, and sage-sweet, silent
23   deserts. The Wilderness Society’s mission is to protect wilderness and
24
     wilderness quality lands, National Monuments and other public lands
25
     included in the National Landscape Conservation System, and inspire
26
27   Americans to care for our wild and natural places. The Wilderness Society

28

                                             5
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 6 of 44




 1
     represents more than one half million members and supporters nationwide,
 2
     including almost 12,000 members in Arizona.
 3
           14. Plaintiff, the SIERRA CLUB, is a national nonprofit organization
 4
 5   with 67 chapters and about 780,000 members dedicated to exploring,

 6   enjoying, and protecting the wild places of the earth; to practicing and
 7   promoting the responsible use of the earth’s ecosystems and resources; to
 8   educating and enlisting humanity to protect and restore the quality of the
 9
     natural and human environment; and to using all lawful means to carry out
10
     these objectives. The Grand Canyon Chapter of the Sierra Club in Arizona
11
12   has nearly 16,000 members. Among the Sierra Club’s highest priorities is

13   protecting and preserving national monuments, including the Sonoran Desert
14   National Monument at issue here. The Sierra Club’s concerns encompass all
15   aspects of the Sonoran Desert National Monument, including the protection
16
     of wildlands, wildlife habitat, water resources, air, archaeological sites, public
17
     health, and the health of its members, all of which stand to be affected by
18
     BLM’s actions as set forth herein.
19
20         15. The National Trust’s, The Wilderness Society’s, and the Sierra

21   Club’s (“the Plaintiffs’”) staff, members, and supporters have a strong interest
22   in protecting, preserving, and restoring the natural, biological and
23   cultural/historical integrity of the Sonoran Desert National Monument.
24
     Protecting the resources of the Monument and other public lands included in
25
     the National Landscape Conservation System is a major program effort for
26
27   Plaintiffs. Plaintiffs report to their members, the public at large, and the

28   press on the status of, and threats to the Monument. Plaintiffs prepared and

                                             6
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 7 of 44




 1
     submitted comment letters and protests on various BLM projects, activities,
 2
     and/or plans that may adversely impact the Monument’s resources. Plaintiffs
 3
     submitted comments during the NEPA process for the proposed target
 4
 5   shooting decision and filed a formal protest of BLM’s target shooting decision

 6   for the Monument.
 7         16. Plaintiffs and their members frequently communicate with various
 8   BLM officials, including biologists and other staff members, about public
 9
     lands management issues within and/or affecting the Monument. Plaintiffs
10
     and their members frequently raise concerns about the direct, indirect, and
11
12   cumulative impacts of various land management actions on the Monument’s

13   resources, including target shooting.
14         17. Plaintiffs and their members have used and will continue to
15   regularly and repeatedly use the Monument. Plaintiffs and their members
16
     use the Monument for wildlife observation, research, aesthetic enjoyment,
17
     hiking, bird watching, historic and cultural exploration, and other
18
     recreational, scientific, and educational activities. Plaintiffs and their
19
20   members derive scientific, recreational, conservation, and aesthetic benefits

21   from using the Monument. Plaintiffs and their members enjoy viewing (and
22   being aware of) wildlife in the area and experiencing the Monument’s
23   cultural and historic significance, designated wilderness, lands with
24
     wilderness characteristics, and diverse plant communities. For Plaintiffs and
25
     their members, using the Monument in conjunction with working to protect,
26
27   preserve, and restore the Monument’s resources is a key component of their

28   enjoyment of their visits to the area. Plaintiffs and their members will

                                             7
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 8 of 44




 1
     continue working for the protection and restoration of the Monument’s
 2
     resources. Filing this civil action to ensure compliance with federal law is
 3
     part of this effort.
 4
 5         18. BLM’s target shooting decision has harmed and continues to harm

 6   the interests of Plaintiffs and their members. BLM’s target shooting decision
 7   authorizes widespread target shooting in approximately 90 percent of the
 8   Monument. This decision has harmed and continues to harm the ability of
 9
     Plaintiffs and their members to use and enjoy the Monument for scientific,
10
     recreational, conservation, cultural, historic, and aesthetic purposes, and
11
12   Plaintiffs’ efforts to protect, preserve, and restore the Monument’s natural

13   resources. In May, 2019, Plaintiffs and other members of the public toured
14   portions of the Monument. Plaintiffs observed impacts to the Monument’s
15   saguaro cactus, plant communities, and cultural and historic properties from
16
     target shooting. Plaintiffs observed boulders and rocks – some of which had
17
     petroglyphs on them – shot up with bullet holes from target shooting.
18
     Plaintiffs observed areas denuded with vegetation and littered with electronic
19
20   equipment, broken glass and bottles, clay pigeons, and spent rifle and

21   shotgun shells (from recent shooting activity) throughout the Monument and
22   in places popular for shooting.
23         19. BLM’s preparation of an environmental impact statement (“EIS”),
24
     issuance of a Record of Decision, and adoption of a new resource management
25
     plan amendment for target shooting in the Monument, without first
26
27   complying with the law as outlined in this complaint, also results in

28   uninformed decisions and creates an increased risk of actual, threatened, and

                                            8
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 9 of 44




 1
     imminent harm to the interests of Plaintiffs and their members in
 2
     experiencing, protecting, and restoring the resources of the Monument.
 3
     BLM’s failure to comply with the law also significantly increases the risk of
 4
 5   unnecessary and avoidable harm to the Monument’s natural, biological, and

 6   historic resources and Plaintiffs’ interests in protecting, preserving, and
 7   using those resources.
 8         20. BLM’s failure to comply with the law, as outlined in this complaint,
 9
     has harmed and continues to harm the interests of Plaintiffs and their
10
     members. Plaintiffs bring this action on behalf of themselves and their
11
12   adversely affected members and supporters. If this Court issues the relief

13   requested, the harm to Plaintiffs’ interests will be alleviated and/or lessened.
14         21. Defendant DAVID BERNHARDT is sued in his official capacity as
15   Secretary of the United States Department of the Interior. As Secretary, Mr.
16
     Bernhardt is the federal official with responsibility for all BLM officials’
17
     inactions and/or actions, including those challenged in this complaint.
18
           22. Defendant UNITED STATES DEPARTMENT OF THE INTERIOR
19
20   is the federal agency responsible for applying and implementing the federal

21   laws and regulations challenged in this complaint.
22         23. Defendant RAYMOND SUAZO is sued in his official capacity as
23   BLM’s Arizona State Director. As Arizona State Director, Mr. Suazo is the
24
     federal official with responsibility for all BLM officials’ inactions and/or
25
     actions challenged in this complaint.
26
27         24. Defendant, the BUREAU OF LAND MANAGEMENT is an agency

28   within the United States Department of the Interior that is responsible for

                                             9
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 10 of 44




 1
     applying and implementing the federal laws and regulations challenged in
 2
     this complaint.
 3
                                    BACKGROUND
 4
 5   The Sonoran Desert National Monument

 6         25. On January 17, 2001 President Clinton signed Presidential
 7   Proclamation No. 7397 establishing the Sonoran Desert National Monument
 8   (“Monument”) under the authority of the Antiquities Act of 1906, 54 U.S.C. §
 9
     320301 (formerly codified at 16 U.S.C. § 431). The Monument was protected
10
     by Proclamation because it is considered a “magnificent example of
11
12   untrammeled Sonoran desert landscape.”

13
14
15
16
17
18
19
20
21
22
23
24
25
26         26. The Monument includes a fully functioning desert ecosystem with
27   an extraordinary array of biological, scientific, cultural and historic
28

                                            10
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 11 of 44




 1
     resources. The Monument is considered the most biologically diverse of the
 2
     North American deserts.
 3
           27. The Monument is located in Maricopa and Pinal Counties, Arizona,
 4
 5   approximately 50 miles southwest of Phoenix. The Monument contains

 6   486,400 acres of BLM-administered lands.
 7         28. The Monument includes three designated wilderness areas: North
 8   Maricopa Mountains, South Maricopa Mountains, and Table Top. The
 9
     Monument includes approximately 107,000 additional acres of lands with
10
     wilderness characteristics.
11
12         29. The Monument includes distinct mountain ranges separated by

13   wide valleys and large saguaro cactus forest communities, which provide
14   excellent habitat for a wide range of wildlife species.
15         30. The Monument’s biological resources include a spectacular diversity
16
     of plant and animal species. The higher peaks include unique woodland
17
     assemblages. The lower elevation lands in the Monument offer one of the
18
     most structurally complex examples of palo verde-mixed cacti association in
19
20   the Sonoran Desert. The dense stands of leguminous trees and cacti are

21   dominated by saguaros, palo-verde trees, ironwood, prickly pear, and cholla.
22   Important natural water holes, known as tinajas, exist throughout the
23   Monument. The endangered acuna pineapple cactus and critical habitat for
24
     the acuna pineapple cactus is found in the Monument.
25
           31. The most striking aspect of the plant community within the
26
27   Monument are the abundant saguaro cactus forests. The saguaro cactus

28

                                            11
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 12 of 44




 1
     forests within the Monument are considered a national treasure, rivaling
 2
     those within the Saguaro National Park.
 3
           32. The lower elevations and flatter areas of the Monument contain the
 4
 5   creosote-bursage plant community. This plant community thrives in the open

 6   expanses between the mountain ranges and connects the other plant
 7   communities together. Rare patches of desert grassland can be found
 8   throughout the Monument. The washes in the area support a much denser
 9
     vegetation community than the surrounding desert, including mesquite,
10
     ironwood, palo-verde, desert honeysuckle, chuperosa, desert willow, and a
11
12   variety of herbaceous plants. This vegetation offers the dense cover bird

13   species need for successful nesting, foraging and escape.
14         33. The Monument is home to a wide variety of wildlife species,
15   including the endangered Sonoran pronghorn, a robust population of desert
16
     bighorn sheep, and other mammalian species such as mule deer, mountain
17
     lion, javelina, gray fox, and bobcat.
18
           34. Over 200 species of birds are found in the Monument, including 59
19
20   species known to nest in the Vekol Valley area. Numerous species of raptors

21   and owls also inhabit the Monument, including the elf owl and the western
22   screech owl. Bat species within the Monument include the endangered lesser
23   long-nosed bat, the California leaf-nosed bat, and the cave myotis.
24
           35. The Monument supports a diverse array of reptiles and
25
     amphibians, including the Sonoran desert tortoise and the red-backed
26
27   whiptail. During summer rainfall events, thousands of Sonoran green toads

28   in the Vekol Valley can be heard moving around and calling out.

                                             12
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 13 of 44




 1
             36. The Monument contains many archeological and historic sites,
 2
     including rock art sites, lithic quarries, and scattered artifacts. The Vekol
 3
     Wash is believed to have been an important prehistoric travel and trade
 4
 5   corridor between the Hohokam and tribes located in what is now Mexico.

 6   Signs of large villages and permanent habitat sites occur throughout the
 7   area.
 8   BLM’s management plan for the Monument
 9
             37. Presidential Proclamation 7397 directed BLM to “prepare a
10
11   management plan that addresses the actions, including road closures and

12   travel restrictions, necessary to protect the objects” of the Monument.
13           38. Presidential Proclamation 7397 directed BLM to manage the
14   Monument for the “paramount purpose” of protecting its objects. The
15
     “objects” of the Monument include the various resources identified and
16
     discussed in the Proclamation. This includes, but is not limited to, the
17
     abundant saguaro cactus forests; a rich diversity, density and distribution of
18
19   plant species; rare patches of desert grasslands; a wide variety of desert

20   wildlife, such as Sonoran pronghorn, big horn sheep and the Sonoran desert
21   tortoise; and significant archeological resources, such as large village sites,
22
     travel corridors, rock art sites, and lithic quarries.
23
             39. BLM started work on a proposed management plan for the
24
     Monument in 2002. As part of that process, BLM solicited scoping comments
25
26   to identify “key issues” that should be addressed in planning.

27           40. The purpose of BLM’s management plan is to provide guidance for
28   managing the Monument and to provide a framework for future land

                                             13
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 14 of 44




 1
     management actions within the Monument. The management plan adopted
 2
     in 2012 consolidated and replaced all previous management guidance and
 3
     plans for the area inside the Monument. The management plan supersedes
 4
 5   all previous management plans adopted by BLM and interim management

 6   direction that guided management of lands within the boundaries of the
 7   Monument.
 8         41. BLM’s management plan for the Monument includes both plan level
 9
     decisions (e.g., land use allocations, special designations, desired future
10
     conditions) and site-specific implementation decisions.
11
12         42. One of the key issues that emerged from BLM’s scoping process was

13   concern about how recreational target shooting should be managed inside the
14   Monument.
15         43. Target shooting is defined by BLM as the “discharge of any firearm
16
     for any lawful, recreational purpose other than the lawful taking of a game
17
     animal.” The activity typically involves driving to a shooting site, setting up
18
     targets, and discharging a firearm. Target shooting often causes damage to
19
20   vegetation, such as the saguaro cactus, and to prehistoric rock art sites.

21   Target shooting can cause damage to wildlife and wildlife habitat. Target
22   shooting causes noise impacts. Target shooting displaces other recreational
23   uses in the area. Target shooting can result in lead contamination. Lead
24
     contamination of soils from spent bullets and shells (as well as from
25
     electronics used as targets) at target shooting sites is well documented.
26
27   Target shooting creates public safety concerns.

28

                                            14
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 15 of 44




 1
           44. During scoping on the management plan for the Monument, some
 2
     people indicated they enjoyed target shooting, while others expressed their
 3
     opposition due to resource impacts, noise, and public safety concerns. BLM’s
 4
 5   early findings also revealed “public safety implications of recreational target

 6   shooting and the damage it may cause to resources,” particularly “to the
 7   Monument’s objects.”
 8         45. In June, 2003, an inventory of 410 popular recreation sites inside
 9
     the Monument was conducted by Northern Arizona University. The results of
10
     this survey were published in Foti and Chambers (2005). The survey gave
11
12   each site surveyed a rating that ranged from “not impacted” to “extreme” or

13   most impacted. A majority of the sites (73.9 percent) received a “moderate” to
14   “not impacted” rating but over a quarter of the sites (26.1 percent) received a
15   rating of either “extreme” or “heavily impacted.” The uses that contributed to
16
     the impacts included camping, All-Terrain Vehicle (ATV) use, and target
17
     shooting. Sixty-nine sites within the Monument were used for target
18
     shooting, and over 40 percent of those sites “had damage to saguaros.”
19
20   Shooting saguaros was considered a “significant resource impact” caused by

21   target shooting. Shooting impacts were present on 50 percent of all extremely
22   and heavily impacted recreational sites.
23         46. BLM’s early review and analysis during the scoping process, which
24
     included Foti and Chambers (2005)’s findings, revealed that target shooting
25
     was an activity for which “demand has increased dramatically” in recent
26
27   years, and an activity that was harming the Monument’s objects. BLM

28   concluded that impacts from target shooting in the Monument have become a

                                            15
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 16 of 44




 1
     “management concern.” BLM said impacts from target shooting in the
 2
     Monument included damage to protected plants, particularly saguaro; areas
 3
     denuded of vegetation, both at sites from which shooting occurs and at target
 4
 5   areas; accumulation of debris used as targets, such as discarded appliances,

 6   propane bottles, glassware, furniture, automobile tires, plywood, sheet metal,
 7   and numerous other types of trash; and safety of visitors, particularly with
 8   regard to inadequate backstops.
 9
           47. During October to November, 2008, BLM removed six tons of debris
10
     from three recreational target shooting sites in the Monument.
11
12         48. During the scoping process, BLM flagged target shooting as an

13   issue to carefully study and address when preparing a management plan for
14   the Monument.
15   BLM’s target shooting analysis for the Monument
16
           49. BLM undertook a detailed analysis to ascertain the suitability of
17
     recreational target shooting inside the Monument when preparing its
18
19   management plan for the Monument.

20         50. BLM’s target shooting analysis was conducted in two phases. First,
21   a geographic information system (“GIS”) analysis was conducted to find areas
22
     with a significant presence of Monument objects and high natural or cultural
23
     resource sensitivity, and to locate areas where there is no suitable terrain for
24
     target shooting (i.e., areas where the natural slope of the terrain may not be
25
26   conducive to safe target shooting). Second, field visits to all areas that were

27   not excluded from target shooting by the GIS analysis (the first phase) were
28   surveyed to assess on-the-ground conditions.

                                            16
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 17 of 44




 1
           51. BLM’s target shooting analysis revealed very few locations that
 2
     would qualify as appropriate places for target shooting in the Monument.
 3
           52. The first phase of BLM’s target shooting analysis – the GIS analysis
 4
 5   – revealed that approximately 389,989 acres, or 80 percent, of the Monument

 6   could be adversely impacted by target shooting and was unsuitable for such
 7   activity.
 8         53. BLM’s target shooting analysis revealed the Monument’s palo-
 9
     verde-mixed cacti vegetation community, which provides the most iconic
10
     images of the Monument, is especially threatened by target shooting. BLM
11
12   said these dominant cactus and tree species provide forage, nesting, and

13   cover habitat for numerous wildlife species and are vulnerable to damage
14   from shooting. BLM documented many examples of intentional and/or
15   incidental destruction of saguaros and trees at target shooting sites in its
16
     analysis:
17
18
19
20
21
22
23
24
25
26
27
28

                                            17
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 18 of 44




 1
           54. BLM’s target shooting analysis also revealed that the Monument’s
 2
     high-quality desert tortoise habitat was unsuitable for target shooting. BLM’s
 3
     analysis said the desert tortoise excavates and inhabits burrows in rocky
 4
 5   hillsides against which target shooters often place targets. BLM said

 6   sustained target shooting may cause direct mortality to desert tortoise, and
 7   indirect impacts to tortoise habitat through loss of forage and cover due to
 8   damage or loss of vegetation, increased vulnerability to predation as
 9
     predators are attracted to areas of trash and garbage, and ingestion of plastic
10
     and other trash.
11
12         55. BLM’s target shooting analysis also deemed the Juan Bautista de

13   Anza National Historic Trail corridor (“Anza Trail”) to be unsuitable for
14   recreational target shooting. The Anza Trail is considered the “premier
15   historic cultural site” of the Monument and is managed in a corridor
16
     approximately one-mile wide across the Monument. The general landscape
17
     view within and from the Anza Trail corridor has remained largely
18
     unchanged since 1776, when the Anza Expedition occurred. The Anza Trail
19
20   is frequently used by visitors to the Monument for sightseeing, camping, and

21   youth group educational events. Recreational target shooting in this area
22   poses safety concerns where the Trail passes through the North Maricopa
23   Mountains. In this area, user groups are brought into close proximity with
24
     existing and potential shooting sites by the mountainous terrain and the level
25
     terrain to the east and west of the mountains, which does not provide
26
27   suitable backstops to the corridor.

28

                                           18
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 19 of 44




 1
           56. In addition to areas deemed unsuitable due to concerns for
 2
     Monument objects, BLM’s GIS analysis also deemed areas without a
 3
     sufficient backstop (i.e., areas without slopes greater than 15 degrees) to be
 4
 5   unsuitable for shooting due to concerns over public safety. BLM determined

 6   that the “vast, flat areas” in the Monument are not suitable for target
 7   shooting given the absence of natural backstops and obvious public safety
 8   concerns.
 9
           57. BLM’s first phase GIS analysis revealed that approximately
10
     389,989 acres, or 80 percent, of the Monument is unsuitable for recreational
11
12   target shooting due to: (a) significant concerns over impacts to the

13   Monument’s objects; and/or (b) concerns for public safety.
14         58. BLM’s GIS analysis revealed that approximately 96,411 acres or 20
15   percent of the Monument may be suitable for target shooting due to the lack
16
     of significant Monument objects and presence of sufficient slope for safe
17
     shooting. BLM conducted field visits to these areas to ground-truth the
18
     results of the GIS analysis and determine whether such areas remain
19
20   potentially suitable for target shooting.

21         59. BLM’s field visits evaluated the remaining areas (eight specific
22   locations) using the following four criteria: (1) presence of significant
23   Monument objects or high natural and cultural resource sensitivity (not
24
     captured in the phase one GIS analysis); (2) visitor safety and experience; (3)
25
     accessibility by motor vehicles; and (4) the physical suitability of the terrain
26
27   for shooting activities.

28

                                             19
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 20 of 44




 1
           60. BLM’s field visits indicated that six of the eight areas were
 2
     unsuitable for target shooting due to concerns for visitor safety, potential
 3
     impacts to Monument objects, or inaccessibility by motor vehicles. This
 4
 5   included: Gap Tank (A), Gap Tank (C), Gap Well (A), Hidden Valley (A),

 6   Hidden Valley (B), and Pipeline I (A). BLM’s field visits indicated that two
 7   areas were potentially suitable for target shooting. These two areas included
 8   an 84-acre area known as “Hidden Valley (C)” and a 682-acre area known as
 9
     “Gap Tank (B)” as depicted on BLM’s map:
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            20
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 21 of 44




 1
              61. Gap Tank (B) is not accessible by motor vehicles, and is thus less
 2
     likely to be utilized by the public. BLM found that target shooting in the
 3
     Monument is “almost exclusively” associated with sites that are readily
 4
 5   accessible by motorized vehicles, with shooting activity occurring very near

 6   the vehicles.
 7            62. BLM determined that Hidden Valley (C) is the area best suited for
 8   target shooting in the Monument, but that allowing target shooting at
 9
     Hidden Valley (C) would require some improvements to protect visitor safety.
10
     BLM said it “does not compromise on the safety of its visitors.” BLM
11
12   concluded that, while Hidden Valley (C) is the best place in the Monument to

13   allow target shooting, the area is still only “moderately safe as a shooting
14   site.”
15            63. BLM said its current policy and guidance provides two methods for
16
     allocating public lands for target shooting: (1) direct sale under section 203 of
17
     FLPMA; or (2) through patents issued under the Recreation and Public
18
     Purposes Act of 1926. However, BLM found that “neither of these methods”
19
20   would be compliant with the Proclamation establishing the Monument. BLM

21   therefore concluded that allocating Hidden Valley (C) for target shooting was
22   incompatible with agency policy and incompatible with the Monument.
23            64. BLM’s target shooting analysis recommended that 100 percent of
24
     the Monument be “unavailable for recreational target shooting.” BLM came
25
     to the same conclusion for the neighboring Ironwood Forest National
26
27   Monument (which remains closed to recreational target shooting). BLM-

28

                                              21
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 22 of 44




 1
     administered lands outside the Monuments have remained open to target
 2
     shooting.
 3
           65. BLM’s target shooting analysis was based on the best available
 4
 5   science, including GIS analysis and field surveys. BLM’s target shooting

 6   analysis referenced and incorporated the Foti and Chambers (2005) survey
 7   results.
 8   BLM’s 2012 decision to allow target shooting in 100 percent of the
 9   Monument
10
           66. On August 25, 2011, BLM released a draft EIS and draft
11
     management plan for the Monument for public review and comment.
12
     Appendix G in the draft EIS included BLM’s target shooting analysis, which
13
14   concluded that target shooting was not suitable inside the Monument due to

15   damage to the Monument’s objects and concern over public safety.
16         67. In the draft EIS, BLM identified Alternative E as the “preferred
17   alternative” because it balanced human uses with the “paramount purpose”
18
     of protecting the Monument’s objects, as required by the Proclamation. BLM
19
     explained that, in accordance with its target shooting analysis, target
20
     shooting was not appropriate in the Monument. BLM’s rationale was
21
22   presented to various stakeholders, including shooting organizations,

23   discussed in the draft EIS, and reviewed by the BLM’s Arizona State
24   Director, the Director of the BLM, and BLM’s Washington Office.
25
           68. In September, 2011, BLM explained to the Arizona State Director
26
     that it “determined that [target] shooting should not be allowed to continue . .
27
     . In the case of recreational target shooting we determined, based on BLM
28

                                            22
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 23 of 44




 1
     staff assessment and independent university research, that recreational
 2
     target shooting was causing substantial damage to monument resources,
 3
     particularly to vegetation and rocky areas, and in some cases to rock art. We
 4
 5   further determined that this damage was long-term, like in the 100 year or

 6   greater range due to the preponderance of damage to long-lived and slow
 7   growing species such as saguaro.” BLM noted that, although the Monument
 8   would be closed to target shooting, the entire surrounding Lower Sonoran
 9
     planning area (approximately 930,200 acres of BLM land) “would remain
10
     open to recreational target shooting.”
11
12         69. Following the public review and comment period on the draft EIS,

13   BLM reaffirmed its decision to prohibit target shooting in the Monument.
14   BLM concluded that “no comments received pertaining to target shooting
15   caused us to reconsider the alternatives or the decision in the proposed
16
     alternative. No new compelling information was provided.” BLM found no
17
     reason to change its preferred alternative or re-consider the methods or
18
     findings of its target shooting analysis. Some opposition from shooting groups
19
20   was received, but BLM stood by its “sound analysis” and obligation to comply

21   with the Proclamation’s mandate to protect the Monument’s objects.
22         70. In 2012, BLM began preparation of the final EIS and proposed plan
23   to prohibit target shooting in the Monument. BLM explained that target
24
     shooting was analyzed in depth and that the preferred alternative in the final
25
     EIS and proposed management plan would close the Monument to shooting
26
27   in order to protect the Monument’s objects. BLM committed itself to a May 4,

28

                                              23
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 24 of 44




 1
     2012, date for publishing a Notice of Availability of the final EIS and
 2
     proposed management plan in the Federal Register.
 3
           71. On March 12, 2012, BLM sent a copy of the Notice of Availability
 4
 5   for the final EIS and management plan for the Monument to the Washington

 6   Office for approval.
 7         72. On April 4, 2012, and having received permission from the Director,
 8   BLM sent a copy of the final EIS and management plan for the Monument to
 9
     the printers.
10
           73. During the month of April, 2012, the Notice of Availability package
11
12   for the final EIS and Monument management plan wound its way through

13   the Washington Office with no problems and reports were that “all was OK.”
14   During this time, BLM received all paper copies of the final EIS and
15   Monument management plan back from the printer (approximately $45,000
16
     worth), submitted the Notice of Availability for publication in the Federal
17
     Register, and was “anxiously anticipating release of the EIS.”
18
           74. On April 27, 2012, BLM officials in Arizona received word that the
19
20   Secretary of the Interior’s office refused approval of the already printed final

21   EIS and Monument management plan, and was directing BLM to reverse its
22   decision on target shooting inside the Monument. No explanation was
23   provided.
24
           75. The Secretary of the Interior’s office rejected BLM’s request to wait
25
     to make the change until after protests are filed on the final EIS and resolved
26
27   by BLM. The Secretary directed that the reversal of the target shooting

28   decision occur immediately and without delay.

                                            24
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 25 of 44




 1
             76. The Secretary of the Interior’s office directed BLM to destroy the
 2
     $45,000 worth of printed copies of the final EIS and Monument management
 3
     plan.
 4
 5           77. The Secretary of the Interior’s office directed BLM to go to EPA and

 6   “pull” the copy of the Notice of Availability and produce a new version of the
 7   final EIS and Monument management plan that allowed target shooting
 8   inside the Monument.
 9
             78. At the Secretary of the Interior’s direction, BLM went back over the
10
     final EIS and Monument management plan to change and add new language
11
12   to reflect the Secretary’s directive. BLM deleted its earlier statements in the

13   final EIS that target shooting harms the Monument’s objects in violation of
14   the Proclamation. However, BLM did not (and could not) change its target
15   shooting analysis, Appendix G in the final EIS.
16
             79. BLM struggled with how to make the new target shooting decision
17
     required by the Secretary of the Interior comport with its earlier analysis and
18
     findings. BLM first suggested “expunging the whole issue of recreational
19
20   target shooting” from the final EIS and management plan because there were

21   simply “[t]oo many rewrites to other sections if they don’t.”
22           80. BLM produced an “options” paper to evaluate its options. Options
23   explored included: (a) adopting the No Action Alternative (which would allow
24
     target shooting in 100 percent of the Monument); (b) choosing Alternative B
25
     (which would allow target shooting in 20 percent of the Monument); or (c)
26
27   taking the time to further consult with stakeholders and push the decision

28   date back to November 16, 2012.

                                             25
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 26 of 44




 1
           81. The Secretary of the Interior’s office directed BLM to go with option
 2
     (a) and adopt the No Action Alternative. BLM explained that this would not
 3
     work: “the problem with doing Alt A [the No Action Alternative], is that it is
 4
 5   inconsistent with the [target shooting] analysis in Appendix G and the

 6   finding that target shooting is incompatible with the Proclamation.”
 7         82. BLM was unsure how to handle the situation and found itself in a
 8   “catch-22." BLM was unable to release the document in time for public review
 9
     and protest and unable to “choose an option, [the No Action Alternative] that
10
     would violate the Proclamation.” BLM said the biggest “con” with the
11
12   Secretary’s directive to adopt the No Action Alternative was its

13   incompatibility with the Proclamation and BLM’s target shooting analysis.
14   BLM said “[i]t will be a challenge to develop a rationale in the [final] EIS for
15   selecting the No Action alternative for target shooting. Building the bridge
16
     between the existing analysis and the proposed alternative will take careful
17
     consideration.” BLM said that continuing the current situation and allowing
18
     target shooting throughout the Monument – as proposed by the Secretary’s
19
20   office – “perpetuates a situation [that] we have shown through analysis . . .

21   does not protect the objects of the monument.”
22         83. On May 3, 2012, BLM met with the Washington Office and was
23   given explicit instructions to make the change and adopt the No Action
24
     Alternative, which would allow target shooting in 100 percent of the
25
     Monument.
26
27         84. BLM was instructed to add a discussion about possible mitigation

28   measures, which it did: “The proposed action would maintain the monument

                                            26
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 27 of 44




 1
     open to recreational target shooting subject to mitigations designed to protect
 2
     monument objects.” The word “mitigation” was later removed from the final
 3
     EIS by BLM in recognition that harm from target shooting in the Monument
 4
 5   cannot really be mitigated. BLM said “[e]ither you have a use that is

 6   compatible with the object, or you have a use that is not compatible with
 7   protection.” BLM said it “cannot protect objects from the impact of either an
 8   appropriate or inappropriate shooter’s bullet.” BLM replaced the phrase
 9
     “subject to mitigation” with the phrase “subject to Management and
10
     Administrative Actions” designed to protect the Monument objects.
11
12         85. In May, 2012, BLM drafted policies to be included in the final

13   decision and management plan for the Monument. BLM said all shooting
14   would be “subject to” such policies and effective restrictions would be “in
15   place” once the decision was signed.
16
           86. On June 15, 2012, BLM released a final EIS and Monument
17
     management plan for the Monument.
18
           87. On September 14, 2012, BLM signed a final Record of Decision
19
20   adopting a final management plan for the Monument.

21         88. BLM’s final decision authorized recreational target shooting in 100
22   percent of Monument. BLM elected not to make target shooting “subject to”
23   any policies, restrictions, or mitigation measures as stated in May, 2012.
24
     BLM elected instead to: (1) “encourage” shooters to read and follow voluntary
25
     best management practices; (2) continue to monitor and patrol popular
26
27   shooting sites (as it always has); and (3) develop – at some future, unspecified

28   date – supplemental rules to manage shooting in the Monument.

                                            27
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 28 of 44




 1
     National Trust for Historic Preservation v. Suazo
 2
              89. In September, 2013, Plaintiffs challenged BLM’s 2012 decision to
 3
 4   allow target shooting in 100 percent of the Monument. See National Trust I,

 5   2015 WL 1432632 (D. Ariz. 2015).
 6            90. On March 27, 2015, this Court issued a memorandum opinion and
 7
     order in National Trust I. This Court agreed with Plaintiffs that BLM’s
 8
     decision violates FLPMA and the Proclamation “because the decision fails to
 9
     protect the objects of the Monument” from target shooting. Id. at *5. In
10
11   National Trust I, this Court said it “could not conclude that BLM acted

12   reasonably in opening the Monument to shooting. There is simply too great
13   an incongruity between the information contained in the Final EIS and the
14   decision to allow shooting throughout the Monument.” Id. at *7.
15
              91. In National Trust I, this Court vacated portions of the BLM’s
16
     management plan, record of decision, and final EIS permitting recreational
17
     target shooting throughout the Monument. Id. at *14.
18
19            92. In National Trust I, this Court remanded the matter back to BLM

20   “for reconsideration” of its target shooting decision in light of the Court’s
21   order.
22
     BLM’s new 2018 decision to allow target shooting in 90 percent of the
23   Monument
24
              93. On January 21, 2016, BLM published a notice of intent in the
25
     Federal Register of its plans to prepare a new EIS and amended Monument
26
     management plan for target shooting in accordance with this Court’s order in
27
28   National Trust I.

                                              28
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 29 of 44




 1
           94. In December, 2016, a draft EIS and draft amended management
 2
     plan for target shooting was submitted for public review and comment.
 3
           95. The draft EIS included five target shooting alternatives. Alternative
 4
 5   A is the no action alternative, which would allow target shooting on

 6   approximately 486,400 acres (100 percent of the Monument). Alternative B
 7   allows target shooting on approximately 476,300 acres (98 percent of the
 8   Monument). Under Alternative B, target shooting would be allowed in the
 9
     entire Monument except the small area closed by the Court’s narrow
10
     injunction in National Trust I. Alternative C allows target shooting on
11
12   approximately 433,100 acres (89 percent of the Monument). Alternative D

13   allows target shooting on approximately 166,500 acres (34 percent of the
14   Monument). Alternative E prohibits target shooting in 100 percent of the
15   Monument as recommended by BLM’s previous target shooting analysis.
16
           96. In October, 2017, BLM issued its final EIS and proposed amended
17
     management plan for target shooting.
18
           97. In the final EIS and proposed management plan, BLM said the
19
20   recreational target shooting is dispersed throughout the Monument. BLM

21   said target shooting is concentrated at locations next to motorized vehicle
22   routes.
23         98. In the final EIS and proposed management plan, BLM said it “does
24
     not have data illustrating demand placed on the [Monument] for recreational
25
     target shooting,” but BLM concluded that “commonly observed evidence of
26
27   recreational target shooting-related litter implies recreational target shooting

28   has increased during the past 5 years.”

                                            29
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 30 of 44




 1
           99. In the final EIS and proposed management plan, BLM said target
 2
     shooting sites in the Monument “commonly exhibit recreational target
 3
     shooting damage to dominant vegetation, such as saguaro cacti or trees, rock
 4
 5   outcrops, and regulatory and informational signs.”

 6         100. In the final EIS and proposed management plan, BLM said in
 7   areas used for target shooting, “there are often large quantities of litter,
 8   including spent shells and target debris, broken bottles, cans, wooden pallets,
 9
     appliances, computers, television sets, cardboard boxes, propane bottles, and
10
     abandoned vehicles.”
11
12         101. In the final EIS and proposed management plan, BLM said

13   increased urbanization near the Monument has created challenges for
14   managing target shooting. BLM said “[c]ommonly, other recreation visitors
15   are displaced when target shooters occupy an area.” BLM said this
16
     displacement “is the result of the sights and sounds of recreational target
17
     shooting; over time the lands commonly become too littered and denuded to
18
     attract visitors seek a recreation experience that does not involve recreational
19
20   target shooting.”

21         102. In the final EIS and proposed management plan, BLM said
22   Arizona’s strong public demand for target shooting is increasingly being
23   shifted to BLM-administered lands.
24
           103. In the final EIS and proposed management plan, BLM said that,
25
     since the Monument was designated in 2001, “impacts from recreational
26
27   target shooting have increasingly become a management concern. Such

28   impacts commonly include damage to protected plants, particularly saguaro

                                             30
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 31 of 44




 1
     cacti; areas denuded of vegetation, both at sites from which recreational
 2
     target shooting occur and at target areas; accumulation of debris used as
 3
     targets . . . The safety of other visitors, particularly with regard to inadequate
 4
 5   backstops, is a concern as well.”

 6         104. In the final EIS and proposed management plan, BLM stated that
 7   field observations by resource managers and law enforcement officers reveal
 8   target shooting “has become increasingly popular,” especially near the
 9
     greater Phoenix metropolitan area. BLM found that “[n]ew and more
10
     powerful firearms used by target shooters may increase the public safety risk
11
12   due to the distance that bullets can travel.”

13         105. In the final EIS and proposed management plan, BLM identified
14   Alternative C as its “proposed alternative.”
15         106. Under Alternative C in the final EIS, only the Juan Bautista de
16
     Anza National Historic Trail and trail corridor would be off limits to target
17
     shooting. The remaining 433,100 acres (89 percent of the Monument) would
18
     be available for target shooting.
19
20         107. In October, 2017, a lobbyist with the National Rifle Association

21   (“NRA”) corresponded with an official in the Secretary of the Interior’s office
22   and with an attorney in the Interior Solicitor’s office about the final EIS and
23   proposed management plan for the Monument.
24
           108. The NRA’s lobbyist provided copies of the NRA’s comments on the
25
     draft EIS and draft management plan for the Monument to the federal
26
27   officials. The NRA’s comments said it supported Alternative C but “strongly”

28   recommended that it be modified to allow target shooting in an additional

                                            31
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 32 of 44




 1
     area – a “finger of land” on the northern boundary of the Monument, near
 2
     Road #8002G.
 3
          109. On August 31, 2018, the NRA published a post on its website
 4
 5   entitled “NRA Helps to Stop BLM From Closing Monument to Target

 6   Shooting.” The NRA took credit for expanding recreational targeting shooting
 7   inside the Monument. The NRA said that as a result of its work, BLM
 8   “backed down” from its proposed alternative.
 9
          110. On March 5, 2018, BLM signed its final Record of Decision for
10
     target shooting decision inside the Monument.
11
12        111. BLM’s decision is a “modified” version of Alternative C from the

13   final EIS. BLM decided to modify Alternative C to allow target shooting in a
14   “finger of land” on the northern boundary of the Monument, near Road
15   #8002G. This is the precise change recommended by the NRA. This
16
     modification makes an additional 600 acres available for target shooting
17
     inside the Monument.
18
          112. BLM’s ultimate decision authorizes target shooting on 435,700
19
20   acres of land (approximately 90 percent) of the Monument:

21
22
23
24
25
26
27
28

                                          32
     Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 33 of 44




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26        113. BLM’s decision includes a “monitoring and mitigation protocol,” in

27   order to “assess and respond to impacts” on the Monument’s objects from
28

                                         33
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 34 of 44




 1
     target shooting. BLM said its “monitoring and mitigation protocol” is “not a
 2
     complete plan” and is presented only as “an initial framework.”
 3
           114. BLM’s “monitoring and mitigation protocol” is premised on a
 4
 5   Limits of Acceptable Change process, which includes defining “baseline

 6   standards” and developing “management objectives.” Under this process,
 7   impacts, damage, and changes are allowed to the baseline conditions so long
 8   as BLM’s “management objectives” are met. This is considered an “acceptable
 9
     change.” BLM used the Foti and Chambers (2005) study to define its baseline
10
     standard. BLM developed two “recreation management zones” for its
11
12   recreation management objectives.

13         115. BLM’s “monitoring and mitigation protocol” is designed to respond
14   to impacts to the Monument’s objects after they are detected. BLM’s
15   “monitoring and mitigation protocol” includes a plan to monitor impacts from
16
     target shooting at specific sites. Not all sites or areas open to target shooting
17
     will be monitored. BLM’s “monitoring and mitigation protocol” includes
18
     mitigation responses designed to repair damage to the Monument’s objects,
19
20   even though some impacts to Monument objects are considered “non-

21   remediable.” BLM said some impacts to Monument objects can be remedied
22   through revegetation, cleanup efforts, and other methods.
23         116. BLM’s “monitoring and mitigation protocol” includes no
24
     requirements to prevent or avoid damage to the Monument’s objects before
25
     they occur. Instead, BLM will only use public education and outreach efforts.
26
27   Public education and outreach efforts have failed to protect the Monument’s

28   objects since the area was designated and protected in 2001.

                                             34
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 35 of 44




 1
           117. BLM said its decision to allow target shooting in approximately 90
 2
     percent of the Monument was chosen because it provides the “best balance”
 3
     between resource protection and human use of the Monument.
 4
 5         118. BLM’s decision allows target shooting in the Monument’s palo

 6   verde-mixed cacti vegetation community, as well as the Monument’s saguaro
 7   forests and other cacti communities. BLM’s decision allows target shooting in
 8   the Monument’s thick woodlands of palo verde, mesquite, and ironwood trees
 9
     that cover the slopes and outwash plains. The Monuments’ cactus and tree
10
     communities provide forage, nesting, and cover habitat for numerous species.
11
12         119. BLM’s decision allows target shooting in occupied Sonoran desert

13   tortoise habitat, as well as areas inhabited by Sonoran pronghorn, desert big
14   horn sheep, and other mammalian species such as mule deer, javelina,
15   mountain lion, gray fox, and bobcat.
16
           120. BLM’s decision allows target shooting in areas with cultural and
17
     historic properties including areas known for their rock art sites, lithic
18
     quarries, and archeological artifacts. BLM’s decision allows target shooting in
19
20   the Vekol Wash, an area believed to have been an important prehistoric

21   travel and trade corridor between the Hohokam and tribes located in what is
22   now Mexico. BLM’s decision also allows target shooting in areas where there
23   are signs of prehistoric villages and dwellings in the Monument.
24
           121. BLM’s decision allows target shooting inside the Monument’s
25
     three designated wilderness areas, as well as additional lands with
26
27   wilderness qualities. BLM’s decision allows target shooting inside designated

28   critical habitat for the endangered acuna cactus.

                                            35
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 36 of 44




 1
           122. BLM’s decision does not rely on the results of the Agency’s
 2
     previous target shooting analysis, including BLM’s GIS analysis and BLM’s
 3
     field surveys on target shooting in the Monument. BLM said this Court in
 4
 5   National Trust I “vacated” the target shooting analysis.

 6         123. BLM said its previous target shooting analysis was merely an
 7   “attempt” to “forecast the suitability of recreational target shooting” in the
 8   Monument. BLM said its previous target shooting analysis included
 9
     “inherent assumptions” that disregarded site-specific level impacts. BLM did
10
     not say what those “assumptions” were or why they were inaccurate, and did
11
12   not say what “site-specific level” impacts where disregarded. BLM did not

13   analyze any “site-specific level” impacts.
14         124. BLM said its previous target shooting analysis was incomplete and
15   did not consider impacts to all Monument objects. However, BLM did not
16
     explain why or how it was incomplete. BLM did not “complete,” amend, or
17
     supplement the target shooting analysis. BLM did not say which other
18
     Monument objects were supposedly excluded from the target shooting
19
20   analysis, nor did BLM provide any additional information about those other

21   Monument objects.
22         125. BLM said the previous target shooting analysis did not include
23   spatial data at the proper scale. However, BLM did not obtain and analyze
24
     new spatial data at a scale it now considers “proper.”
25
           126. BLM’s decision was made in the absence of a new target shooting
26
27   analysis. Instead, BLM’s decision relies on Foti and Chambers (2005) for its

28   analysis of target shooting impacts. BLM did not collect and evaluate new

                                            36
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 37 of 44




 1
     spatial data for a target shooting analysis. BLM did not conduct a new GIS
 2
     analysis to analyze the presence of Monument objects and safety concerns.
 3
     BLM did not conduct new field surveys to analyze the impacts of target
 4
 5   shooting on the Monument’s objects. BLM’s decision failed to comply with

 6   this Court’s remand order in National Trust I.
 7                          FIRST CAUSE OF ACTION
 8                 (Violation of FLPMA and the Proclamation)

 9         127. Plaintiffs incorporate all preceding paragraphs.
10
           128. Pursuant to FLPMA, BLM is to manage areas for multiple use
11
     except “where a tract of such public land has been dedicated to specific uses
12
     according to any other provisions of law.” 43 U.S.C. § 1732(a).
13
14         129. Proclamation 7397 establishing the Sonoran Desert National

15   Monument under the authority of the Antiquities Act of 1906, 54 U.S.C. §
16   320301 (formerly codified at 16 U.S.C. § 431), directs BLM to protect the
17   objects of the Monument. 66 Fed. Reg. 7354. Proclamation 7397 dedicated the
18
     area in the Monument for the specific use and purpose of protecting its
19
     objects for future generations.
20
             130. BLM’s target shooting decision threatens and harms the objects
21
22   of the Monument. BLM’s target shooting decision harms the public’s ability

23   to use and enjoy the Monument. BLM’s target shooting decision fails to
24   protect the objects of the Monument. BLM’s target shooting decision fails to
25
     take the actions necessary to ensure that the objects of the Monument are
26
     protected. BLM’s “monitoring and mitigation protocol” does not protect the
27
     Monument’s objects.
28

                                           37
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 38 of 44




 1
           131. BLM’s decision and/or failure to protect the Monument’s objects as
 2
     required by Proclamation 7397 and FLPMA is “arbitrary, capricious, an
 3
     abuse of discretion, or otherwise not in accordance with law” and/or
 4
 5   constitutes “agency action unlawfully withheld or unreasonably delayed.” 5

 6   U.S.C. §§ 706(2)(A), 706(1).
 7                        SECOND CAUSE OF ACTION
 8      (Violation of the NHPA – failure to identify and evaluate effects)

 9         132. Plaintiffs incorporate all preceding paragraphs.
10
           133. Pursuant to Section 110(a) of the NHPA, BLM must identify,
11
     evaluate, and protect historic and cultural sites within the Monument. 54
12
     U.S.C. § 306102.
13
14         134. Pursuant to Section 106 of the NHPA, BLM must take into

15   account the effect of any “undertaking” on historic and cultural sites in the
16   Monument. Id. § 306108. BLM must make a reasonable, good-faith effort to
17   identify cultural and historic properties, determine whether identified
18
     properties are eligible for listing on the National Register (based on various
19
     criteria), assess the effects of any undertaking on eligible historic properties
20
     and determine whether the effects will be adverse, and if so, avoid, minimize,
21
22   or mitigate any adverse effects. 36 C.F.R. § 800.4.

23         135. BLM’s target shooting decision is an “undertaking” under the
24   NHPA.
25
           136. When authorizing target shooting in approximately 90 percent of
26
     the Monument, BLM failed to make a reasonable and good faith effort to
27
     identify historic and cultural properties.
28

                                            38
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 39 of 44




 1
           137. The Monument was set aside and protected, in part, because it is
 2
     home to “many significant archaeological and historic sites, including rock art
 3
     sites, lithic quarries, and scattered artifacts.” 66 Fed. Reg. at 7355. To date,
 4
 5   BLM has only surveyed and inventoried “approximately 6 percent” of the

 6   Monument and only has records for 250 sites. BLM admits this is “a small
 7   sample compared with the overall size of [the Monument].” BLM says in
 8   areas where it has surveyed, site densities in the Monument are high,
 9
     ranging from 5 to 15 archaeological sites per square mile. BLM estimates
10
     that if the Monument was “completely inventoried” it would likely contain
11
12   “more than 5,000 sites.”

13         138. When authorizing target shooting in approximately 90 percent of
14   the Monument (435,700 acres, including the vast majority of motorized
15   routes where shooting is “most likely” to occur), BLM only surveyed nine
16
     small sites where target shooting was deemed “popular.” BLM did not survey
17
     all sites and areas open to target shooting inside the Monument. BLM did not
18
     survey all sites and areas along and/or adjacent to motorized routes where
19
20   BLM concedes target shooting is “most likely” to occur and most often occurs.

21   BLM did not survey all areas used for target shooting in Foti and Chambers
22   (2005) or in the BLM’s previous target shooting analysis. BLM did not survey
23   areas of the Monument open to target shooting where BLM knows a high
24
     density of cultural and historic properties may exist. BLM did not properly
25
     define the “area of potential effects.” 36 C.F.R. § 800.16(d).
26
27         139. BLM’s decision and/or failure to survey for, identify, and evaluate

28   impacts to cultural and historic properties as required by the NHPA is

                                             39
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 40 of 44




 1
     “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
 2
     with law” and/or constitutes “agency action unlawfully withheld or
 3
     unreasonably delayed.” 5 U.S.C. §§ 706(2)(A), 706(1).
 4
 5                         THIRD CAUSE OF ACTION
         (Violation of the NHPA – arbitrary “no adverse effect” finding)
 6
 7         140. Plaintiffs incorporate all preceding paragraphs.

 8         141. Pursuant to Section 106 of the NHPA, BLM is required to make an
 9   “adverse effect” or “no adverse effect” finding for all undertakings and apply
10
     the NHPA’s criteria for making such determinations. 36 C.F.R. § 800.5. An
11
     “adverse effect” is found when an undertaking “may alter, directly or
12
     indirectly, any of the characteristics of a historic property that qualify the
13
14   property for inclusion in the National Register in a manner that would

15   diminish the integrity of the property’s location, design, setting, materials,
16   workmanship, feeling, or association.” Id. § 800.5(a)(1). “Adverse effects may
17   include reasonably foreseeable effects caused by the undertaking that may
18
     occur later in time, be farther removed in distance or be cumulative.” Id.
19
           142. Based on “all known previous” cultural and historic resource
20
     inventories done in the Monument, 249 sites have been identified and include
21
22   “some level of documentation.” BLM’s considers and treats all 249 cultural

23   sites in the Monument as “eligible” for inclusion in the National Register.
24         143. BLM determined that its target shooting decision would have “no
25
     adverse effect” on these 249 sites.
26
           144. BLM made this “no adverse effect” determination even though it
27
     concedes that “further analysis” on the sites and their sensitivity and
28

                                             40
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 41 of 44




 1
     vulnerability to target shooting is required. BLM recognized that at least 20
 2
     sites are deemed “vulnerable” to target shooting and nine of these vulnerable
 3
     sites are not located in roadless or wilderness areas and, as such, are more
 4
 5   accessible to target shooters. BLM does not explain why or how these and

 6   other sites will not be impacted by target shooting. BLM failed to consider all
 7   actions associated with target shooting when making its “no adverse effect”
 8   determination. BLM failed to consider indirect and cumulative effects from
 9
     target shooting when making its “no adverse effect” determination.
10
           145. BLM made its “no adverse effect” determination prior to
11
12   completing consultation with the State Historic Preservation Officer (SHPO)

13   or other consulting parties. BLM failed to provide all relevant and necessary
14   information to the SHPO to justify and support its “no adverse effect”
15   determination. The Section 106 regulations require BLM to invite comments
16
     from the SHPO, Tribes, and consulting parties in response to its “no adverse
17
     effect” determination, and in the event of a disagreement with that
18
     determination, to refer the disagreement to the Advisory Council on Historic
19
20   Preservation. 36 C.F.R. § 800.5(c)(2). BLM failed to comply with this

21   requirement, despite disagreement by the consulting parties with BLM’s
22   determination. This process must be completed “prior to” making its decision,
23   54 U.S.C. § 306108, which BLM failed to do.
24
           146. BLM’s determination that its target shooting decision will have
25
     “no adverse effect” on cultural and historic properties in the Monument is
26
27   “arbitrary, capricious, an abuse of discretion or otherwise not in accordance

28

                                           41
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 42 of 44




 1
     with law” and/or constitutes “agency action unlawfully withheld or
 2
     unreasonably delayed.” 5 U.S.C. §§ 706(2)(A), 706(1).
 3
                         FOURTH CAUSE OF ACTION
 4
          (Violation of NEPA – failure to analyze direct, indirect, and
 5               cumulative effects to the Monument’s objects)
 6
           147. Plaintiffs incorporate all preceding paragraphs.
 7
           148. NEPA requires BLM to adequately consider and analyze the
 8
     direct, indirect, and cumulative impacts of its target shooting on the
 9
10   Monument’s objects. “Direct effects” are caused by the action and occur at the

11   same time and place. “Indirect effects” are caused by the action but occur
12   later in time or are farther removed in distance but are still reasonably

     foreseeable. “Cumulative effects” are the impact “on the environment which
13
14
     results from the incremental impact of the action when added to other past,
15
     present, and reasonably foreseeable future actions regardless of what agency
16
17   or person undertakes such other actions. Cumulative impacts can result from

18   individually minor but collectively significant actions taking place over a
19   period of time.” 40 C.F.R. § 1508.7.
20         149. In preparing an EIS for its target shooting decision, BLM failed to
21
     take a hard look at how target shooting may directly, indirectly, and
22
     cumulatively impact the Monument’s objects. BLM did not properly define
23
     the “baseline” conditions. BLM did not analyze the direct, indirect, and/or
24
25   cumulative effects to the Monument’s saguaros, saguaro forests, or other

26   vegetation communities. BLM did not analyze the direct, indirect, and/or
27   cumulative effects to the Monument’s wildlife species, including the Sonoran
28

                                            42
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 43 of 44




 1
     desert tortoise. BLM did not analyze the direct, indirect, and/or cumulative
 2
     effects to the Monument’s cultural and historic properties.
 3
           150. BLM’s failure to analyze the direct, indirect, and cumulative
 4
 5   impacts to the Monument’s objects is “arbitrary, capricious, an abuse of

 6   discretion, or otherwise not in accordance with law” and/or constitutes
 7   “agency action unlawfully withheld or unreasonably delayed.” 5 U.S.C. §§
 8   706(2)(A), 706(1).
 9
                           FIFTH CAUSE OF ACTION
10         (Violation of NEPA – failure to analyze the effectiveness of
11                           mitigation measures)

12         151. Plaintiffs incorporate all preceding paragraphs.

           152. Pursuant to NEPA, an EIS must discuss appropriate and possible
13
14
     mitigation measures and include an assessment of whether such measures
15
     will be effective. Agencies must take a hard look at possible mitigation
16
17   measures and carefully evaluate and discuss their effectiveness.

18         153. BLM’s decision includes a “monitoring and mitigation protocol” to
19   assess and respond to impacts to the Monument’s objects from target
20   shooting. BLM failed to analyze the effectiveness of its “monitoring and
21
     mitigation protocol” in the draft EIS and final EIS.
22
           154. BLM’s failure to analyze the effectiveness of its monitoring and
23
     mitigation protocol as required by NEPA is “arbitrary, capricious, an abuse of
24
25   discretion, or otherwise not in accordance with law” and/or constitutes

26   “agency action unlawfully withheld or unreasonably delayed.” 5 U.S.C. §§
27   706(2)(A), 706(1).
28

                                           43
      Case 2:19-cv-05008-MHB Document 1 Filed 08/22/19 Page 44 of 44




 1
                                  REQUEST FOR RELIEF
 2
           Plaintiffs request that this Court:
 3
           A. Declare BLM has violated and continues to violate the law as alleged
 4
 5   above;

 6         B. Set aside and vacate BLM’s target shooting decision, resource
 7   management plan amendment, and related final environmental impact
 8   statement;
 9
           C. Enjoin target shooting in the Monument and/or portions of the
10
     Monument pending compliance with the law and direct BLM to take
11
12   affirmative and reasonable steps to repair damage to the Monument’s objects

13   from target shooting;
14         D. Remand this matter back to BLM with instructions to comply with
15   the law;
16
           E. Issue other relief Plaintiffs may subsequently request;
17
           F. Issue other relief this Court deems necessary, just, or proper;
18
           G. Award Plaintiffs their reasonable attorneys’ fees, costs and expenses
19
20   of litigation;

21         Respectfully submitted this 22nd day of August, 2019.
22
                                          /s/ Matthew K. Bishop
23                                        Matthew K. Bishop
                                          applicant for pro hac vice
24
25                                        Counsel for Plaintiffs
26
27
28

                                            44
